 Case 1:21-cv-00340-BMC Document 1 Filed 01/21/21 Page 1 of 12 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------x
TROY YOUNG,

                      Petitioner,
                                                     21 Civ. 340
           -v-

UNITED STATES OF AMERICA and
MDC BROOKLYN, HERIBERTO TELLEZ,
Warden,

                     Respondents.
------------------------------------x




                   TROY YOUNG’S PETITION FOR WRIT
                 OF HABEAS CORPUS UNDER 28 U.S.C. § 2241




                                              Michael K. Bachrach, Esq.
                                              224 West 30th Street, Suite 302
                                              New York, NY 10001
                                              Cell: (917) 304-5044
                                              Michael@MBachlaw.com

                                              Daniel S. Parker, Esq.
                                              Parker and Carmody, LLP
                                              850 Third Avenue, 14th Floor
                                              New York, NY 10022
                                              Cell: (917) 670-7622
                                              DParker@ParkerandCarmody.com

                                              Attorneys for Petitioner Troy Young
  Case 1:21-cv-00340-BMC Document 1 Filed 01/21/21 Page 2 of 12 PageID #: 2




                                PRELIMINARY STATEMENT

       Troy Young, Petitioner, is a 26-year-old paraplegic, confined to a wheelchair, and has an

inoperable thyroid gland such that he has severe issues regulating his body temperature. He was

diagnosed with COVID-19 on the night of Thursday, January 14, 2021. He is already experiencing

shortness of breath, extreme fatigue, chest pains, while having great difficulty regulating his body

temperature.

       We write requesting that the Court issue this Writ, granting Petitioner a 30-day furlough to

Mr. Young pursuant to 18 U.S.C. § 3622.

       We further request that the Court issue a Preliminary Injunction, restraining the

Metropolitan Detention Center in Brooklyn from detaining Mr. Young for 30 days while this Writ

application is pending.

                                     A BRIEF OVERVIEW

       1.      Mr. Young is currently incarcerated in the Metropolitan Detention Center (“MDC”)

Brooklyn where the scourge of COVID is raging. According to the BOP and MDC Warden

Heriberto Tellez, as of January 19, 2021, 229 inmates have tested positive for COVID at MDC.

See Letter addressed to the Hon. Roslynn R. Mauskopf, Chief Judge Eastern District of New York,

dated, January 19, 2021 (attached hereto as, “Exhibit A”).

       2.      Indeed, out of an inmate population of 1,130 inmates at the MDC, the BOP reports

229 inmates have tested positive, 49 inmates are currently in isolation after having tested positive,

92 staff members have tested positive, and 71 staff members have “recovered”. See Exhibit A at

2 (Warden Tellez’s letter does not list how many inmates have “recovered”, nor does it explain

whether any “recovered” staff or inmates suffer from continuing or permanent medical conditions




                                                 1
    Case 1:21-cv-00340-BMC Document 1 Filed 01/21/21 Page 3 of 12 PageID #: 3




as a result of their prior infection); see also https://www.bop.gov/locations/institutions/bro (listing

inmate population at MDC) (last visited January 20, 2021).

        3.       Notably, the reliability of the BOP statistics have been seriously questioned in

multiple filings during the past year because, inter alia, the BOP’s numbers do not “add up” and

prosecutors have made representations to various Courts with conflicting numbers. See, e.g.,

United States v. Fernandez, 12 Cr 844 (AJN) (SDNY September 30, 2020) (Dkt. No 465)

(characterizing the BOP representations about COVID statistics at Ft. Dix as “gobbledygook”

based on virtually simultaneous conflicting representations made on the BOP website and in

Government filings in multiple cases opposing compassionate release for inmates at Ft. Dix).

        4.       To our knowledge, the BOP’s general response when an inmate is diagnosed as

COVID-positive is to isolate the inmate in his cell (possibly with another inmate) for at least 23

hours per day, hoping that the virus runs its course and the inmate recovers. Because Mr. Young

is not an “average” inmate and because he already suffers from multiple, serious, medical

conditions, and because he has already suffered from further medical problems while

incarcerated,1 and because he requires more attention than being left to recover on his own, judicial

intervention is necessitated on an emergency basis.

        5.       Mr. Young comes to this Court, in the jurisdiction in which he is incarcerated,

seeking emergency and immediate relief.

        6.       Mr. Young’s continued incarceration places him at great risk of dying from the

disease given his health background. He requires ongoing and significant care – more than being

left alone in a cell and more than a daily temperature check – because his lack of a working thyroid




1
         Mr. Young previously suffered second degree burns to his leg when his leg, for which he has no sensation
due to his paralysis, was scalded while using an MDC shower.

                                                       2
    Case 1:21-cv-00340-BMC Document 1 Filed 01/21/21 Page 4 of 12 PageID #: 4




gland makes regulating his body temperature difficult and people with COVID often suffer a very

high fever. In his case, this could prove fatal.

        7.       Since his incarceration at the MDC, Mr. Young has suffered from a multitude of

health problems, some of which have resulted in emergency room visits and/or necessitated

medical treatment at the MDC, including his having sustained second degree burns to his leg when

he was scalded in a shower, multiple decubitis ulcers, and pitting edema as well as issues regulating

his body temperature due to the prior destruction of his thyroid gland. He is also reliant on a

catheter.2

        8.       Daily hygiene presents multiple challenges to Mr. Young. If he were granted a

temporary furlough while he battles COVID, then it goes without saying that either family

members or care-providers in a medical setting would be able to assist him.

        9.       Medical care and recuperative attention that could be provided to Mr. Young on a

temporary basis in a less risky environment of home confinement or in a medical facility near to

his family home in Newburg, New York, would not only save him from the substantially increased

risk of suffering from further, possibly fatal, complications, but would also allow caring family

members to assist him rather than leaving him shivering behind a locked cell door.

        10.      It would also reduce the prison’s overcrowding and improve staff-to-inmate ratios.

These are essential steps toward stemming the pandemic.

        11.      A writ should issue ordering an immediate 30-day furlough to Mr. Young to self-

isolate in his family residence in Newburgh and/or a hospital near his family home.




2
        The Government is in possession of Mr. Young’s medical records, but we will provide copies to the Court
and any other party upon request.

                                                      3
  Case 1:21-cv-00340-BMC Document 1 Filed 01/21/21 Page 5 of 12 PageID #: 5




                                         THE PARTIES

       12.     Petitioner Troy Young is a federal prisoner presently in the custody of the Bureau

of Prisons at MDC Brooklyn under Register No. 79970-054.

       13.     Respondent Heriberto Tellez is the Warden of MDC Brooklyn, which is located

within the Eastern District of New York, and is named in his official capacity.

                              STATEMENT OF JURISDICTION

       14.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 2241 because

Petitioner’s term in federal custody is being executed in a manner that violates the Constitution

and laws of the United States.

       15.     The Court has subject matter jurisdiction over this Petition pursuant to Article I, §

9, c.2 of the U.S. Constitution (Suspension Clause); the Fifth and Eighth Amendments to the U.S.

Constitution; 28 U.S.C. § 1331 (federal question); 28 U.S.C. § 1651 (All Writs Act); and 28 U.S.C.

§ 2241 (habeas corpus). In addition, the Court has jurisdiction to grant declaratory and injunctive

relief pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201.

       16.     This Court also has jurisdiction pursuant to 28 U.S.C. § 1331 because the action

arises out of the Constitution and laws of the United States and seeks corrective action by officers

and employees of the United States in their official capacity.

       17.     Petitioner additionally invokes the jurisdiction of this Court pursuant to 28 U.S.C.

§ 1343(a)(4) because Petitioner seeks to redress deprivation of rights guaranteed by both the

Constitution and federal statutes.

       18.     Venue is proper in the Eastern District of New York because Petitioner his housed

within the MDC in this district. See Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004) (“Whenever a




                                                 4
  Case 1:21-cv-00340-BMC Document 1 Filed 01/21/21 Page 6 of 12 PageID #: 6




§ 2241 habeas petitioner seeks to challenge his physical custody within the United States, he

should . . . file the petition in the district of confinements.”).

                                     STATEMENT OF FACTS

        19.     On November 14, 2019, Petitioner was sentenced by the Hon. Cathy Seibel, United

States District Court Judge of the Southern District of New York, to a total term of imprisonment

of 180 months; specifically 120 months for his conviction of one count of Racketeering Conspiracy

in violation of 18 U.S.C. §1962(d), and 60 months for his conviction of Murder through the Use

of a Firearm in connection with a crime of violence in violation of 18 U.S.C. §§ 924(j), 2; said

sentences to run consecutively and thereafter followed by a period of supervised release of five

years on each count to run concurrently on Indictment 17 Cr. 364 (CS) (SDNY).

        20.     On February 12, 2017, when he was 22 years old, Troy Young was involved in a

shootout between rival gangs at a party held in Newburgh, New York. Several people were shot

during the incident, including Gevontay Owens Grant, who was killed, and Mr. Young, who was

shot in the neck and paralyzed from the chest down for life.

        21.     On May 17, 2019, before Magistrate Judge Paul E. Davison, Mr. Young pled guilty

pursuant to a Rule 11(c)(1)(C) plea agreement to Counts One and Eleven of the Fourth Superseding

Indictment, racketeering conspiracy in violation of 18 U.S.C. § 1962(d) and firearms murder in

violation of 18 U.S.C. §§ 924(j), 2, respectively.

        22.     On the date of his guilty plea, Mr. Young – who had been out on bond for over one

year and living with his family in Newburgh – agreed to his bail being revoked after which he was

remanded pending sentence.

        23.     On September 12, 2019, Judge Seibel entered an order accepting Mr. Young’s plea

allocution.



                                                    5
    Case 1:21-cv-00340-BMC Document 1 Filed 01/21/21 Page 7 of 12 PageID #: 7




         24.      Mr. Young is presently in BOP custody at MDC Brooklyn. Despite a request from

counsel and a recommendation from the Court that he be designated to a Federal Medical Center,

Mr. Young was designated to USP Coleman I (he has yet to be transferred there).3

         25.      His release date is calculated as November 26, 2031.

                           TROY YOUNG’S PERSONAL BACKGROUND

         26.      Troy Young was born into a life where he was almost assuredly destined to a life

of misery.

         27.      His mother was a drug addict and Troy was an at-risk child from birth – a “crack

baby” as it used to be called. His father battered and abused Troy’s mother, and went to prison for

murder.

         27.      At age 8, Troy was administered an intelligence test to determine whether he was

intellectually disabled and/or was in need of any special learning assistance and was found to have

a full-scale IQ score of 75. Accordingly, he was diagnosed as functioning in the Borderline range

of intelligence and his poor cognitive functioning contributed to a classification of Learning

Disabled.

         28.      Because his mother was not capable of raising him and because his father was

incarcerated, Troy was raised primarily by his great grandmother. He recalls that at one point, he

lived in her home along with 15 other children as well as a physically disabled maternal uncle.

         29.      At age 13, after his great grandmother passed away, Troy was lured to the streets

by local drug dealers and got involved in criminal conduct.



3
         A review of his MDC medical records revealed that the MDC medical staff had not received Mr. Young’s
medical records related to the February 12, 2017 shooting that left him paralyzed from the waist down and without a
functioning thyroid for the rest of his life. There exist well over 1000 pages of medical records related to the shooting
that were provided to the Probation Department prior to his sentencing. If the MDC never received those records that
could inform why the BOP designated Mr. Young to a USP rather than a FMC, notwithstanding Judge Seibel’s
sentencing recommendation.

                                                           6
    Case 1:21-cv-00340-BMC Document 1 Filed 01/21/21 Page 8 of 12 PageID #: 8




       30.     In 2008, he was placed in the juvenile justice system. He recalls being detained at

one point at the Spofford Juvenile Detention, a notorious facility operated by the then Department

of Juvenile Justice and now known to be a house of darkness and abuse.4

       31.     Troy’s brother was murdered on March 4, 2009, in Newburgh, New York, when he

was only 25 years old.

       32.     In late 2009, a few months after Troy’s brother was killed, Troy was discharged

from the juvenile system to his mother’s home in Newburgh.

       33.     Returning to the negative environment from where he had come, he re-engaged

with local drug dealers who were always present and ready to offer what seemed like the only

means of survival available to him.

       34.     On February 12, 2017, Troy participated in the shootout that killed Gevontay

Owens Grant and left Troy paralyzed from the chest down. The incident occurred not far from

where his brother, Lamont, had been killed 8 years earlier.

       35.     The bullet severed his spine and the doctors were unable to remove it. Though

Troy holds out hope to the contrary, doctors have informed him that he is not expected to ever be

able to walk again.

       36.     In addition to paralysis, Troy’s thyroid was completely obliterated by the gunshot

wound. This has left him unable to regulate his internal body temperature. As a result, Troy

swings from being extremely hot to extremely cold with no notice whatsoever. He is frequently

sweating and shivering at the same time. In addition, he requires the use of a catheter and a daily

enema in order to relieve himself. He is also at great risk for bed sores and infection when not

receiving daily monitoring and consistent medical care.



4
       See https://urbandemos.nyu.edu/2018/05/23/the-story-of-the-bronxs-spofford-juvenile-detention-center

                                                      7
  Case 1:21-cv-00340-BMC Document 1 Filed 01/21/21 Page 9 of 12 PageID #: 9




       37.    In a summary of his medical condition attached to Mr. Young’s sentencing

memorandum (Exhibit B to Dkt. No. 471): David Jolly, MSW, DBA, Chief Operating Office of

Cornerstone Family Healthcare wrote:

                     Mr. Young is a paraplegic, an injury that was the
                     result of a gunshot wound…. The psychological
                     distress of his injuries is significant and will remain
                     a challenge for Mr. Young for many years. These
                     challenges will often have an effect on his health and
                     well-being, and while we are not treating him for
                     behavioral health, it is important to note that Mr.
                     Young’s overall health and future challenges will
                     include not only physical challenges but
                     psychological challenges as well. In regards to his
                     physical health, Mr. Young will experience greater
                     than average health-related problems as a result of
                     his limited mobility, which may include deep
                     pressure ulcers, deep vein thrombosis, and other
                     pulmonary issues. For many patients with Mr.
                     Young’s injuries, blood clots are common and may
                     result in additional complications. For all spinal
                     cord injuries, the risk of infection is increased,
                     including sepsis due to pneumonia and urinary tract
                     infections. In many cases, the high risk of infection
                     may result in additional medical complications. Mr.
                     Young has been treated by Cornerstone for some of
                     the issues identified above, including viral illness,
                     second degree burns, neurogenic bladder and bowel,
                     all of which are consistent with his injury.

                     For many patients with Mr. Young’s injuries, the
                     necessary care required is extensive and will need to
                     be provided throughout a lifetime. This care will not
                     be limited to health and behavioral health; it will also
                     need to include assistance with activities of daily
                     living, such as food preparation, personal hygiene,
                     and mobility in and around his living space.

       38.    On April 16, 2020, prior to contracting COVID-19, Mr. Young, through counsel,

requested a furlough from Respondent out of concern for what could occur were Mr. Young to




                                                8
 Case 1:21-cv-00340-BMC Document 1 Filed 01/21/21 Page 10 of 12 PageID #: 10




become infected with COVID-19. See Exhibit B (annexed hereto). No response was ever received

by counsel.

        39.     On January 15, 2021, Mr. Young, again through counsel, made a new request

seeking for a furlough from Respondent after learning that Mr. Young had now been diagnosed

positive for COVID-19. See Exhibit C (attached hereto). As of this writing, no response has been

received.

        40.     Mr. Young is also pursuing another avenue of relief. Along with the filing of this

application, in the Southern District of New York he is filing a motion pursuant to the

compassionate release provision of the First Step Act (“FSA”).

                                     STATEMENT OF LAW

        41.     Section 2241(c)(3) authorizes courts to grant habeas corpus relief where a person

is “in custody in violation of the United States.” The Second Circuit has “long interpreted § 2241

as applying to challenges to the execution of a federal sentence, including such matters as . . .

prison conditions.” Thompson v. Choinski, 525 F.3d 205, 209 (2d Cir. 2008). This includes

challenges to detention where conditions pose a threat to detainees’ medical well-being. See Roba

v. United States, 604 F.2d 215, 218-19 (2d Cir. 1979).

        42.     The Second Circuit’s decision in Roba is instructive. In that case, the petitioner

alleged that an imminent transfer from New York to face charges in California would create a

substantial risk of death because of his precarious heart condition. The Second Circuit held that

there was § 2241 jurisdiction to challenge his contemplated transfer, where such custody would

threaten his life.

        43.     In this case, the unconstitutional threat to Petitioner’s health and life posed by being

held in Respondent’s custody is ongoing and worsening conditions are likely imminent. Every



                                                   9
 Case 1:21-cv-00340-BMC Document 1 Filed 01/21/21 Page 11 of 12 PageID #: 11




hour that Petitioner is held in the MDC he is subject to a significantly elevated risk of suffering

further severe and possibly permanent complications as a result of his contracting COVID because

of his medical conditions. The risk of dying from coronavirus is significant.

       44.      Petitioner is excused from 28 U.S.C. § 2241’s prudential exhaustion requirement.

The statutory exhaustion requirement of Prison Litigation Reform Act does not apply to this action.

See Carmona v. U.S. Bureau of Prisons, 243 F.3d 629, 634 (2d Cir. 2001). In cases brought under

28 U.S.C. § 2241, courts may excuse failure to strictly comply with administrative procedures

where good cause is found. Exhaustion can be excused when “(1) available remedies provide no

genuine opportunity for adequate relief; (2) irreparable injury may occur without immediate

judicial relief; (3) administrative appeal would be futile; and (4) in certain instances a plaintiff has

raised a substantial constitutional question.” Beharry v. Ashcroft, 329 F.3d 51, 62 (2d Cir. 2003).

       45.     The only process ostensibly available to Petitioner is BOP’s Administrative

Remedy Program (“ARP”), a lengthy process that does not provide for immediate relief.

       46.     As set forth in 18 U.S.C. § 3622, “The Bureau of Prisons may release a prisoner

from the place of his imprisonment for a limited period if such release appears to be consistent

with the purpose for which the sentence was imposed and any pertinent policy statement issued by

the Sentencing Commission pursuant to 28 U.S.C. § 994(a)(2), if such release otherwise appears

to be consistent with the public interest and if there is reasonable cause to believe that a prisoner

will honor the trust to be imposed in him, by authorizing him, under prescribed conditions, to—

       (a)    visit a designated place for a period not to exceed thirty days, and then return to the
       same or another facility, for the purpose of—

               (1)     visiting a relative who is dying;
               (2)     attending a funeral of a relative;
               (3)     obtaining medical treatment not otherwise available;
               (4)     contacting a prospective employer;
               (5)     establishing or reestablishing family or community ties; or

                                                  10
 Case 1:21-cv-00340-BMC Document 1 Filed 01/21/21 Page 12 of 12 PageID #: 12




               (6)     engaging in any other significant activity consistent with the public
                       interest…”

       47.     Granting Mr. Young a furlough is permitted so that he can obtain medical treatment

that is not available as well as for the purpose of “engaging in … significant activity consistent

with the public interest.”

       48.     In accordance with these subsections, the BOP is authorized by statute to release

Mr. Young on an extendable, 30-day furlough. See 18 U.S.C. § 3622.

                             STATEMENT OF REQUESTED RELIEF

       Petitioner respectfully requests that this Court grant the writ of habeas corpus as “law and

justice require” under 28 U.S.C. § 2243 and:

               a.      Issue a temporary restraining order for immediate transfer to home

       confinement and/or a hospital without delay for 30 days while this Writ application is

       pending; or, in the alternative,

               b.      Authorize discovery and set this matter for an expedited hearing on the

       merits while conditionally releasing the petitioner during litigation.

Dated: New York, New York
       January 21, 2021
                                                     Respectfully submitted,

                                                     /S/
                                                     ________________________.
                                                     Michael K. Bachrach
                                                     Daniel S. Parker

                                                     Attorneys for Petitioner Troy Young




                                                11
